1    NEWPOINT LAW GROUP, LLP
     Stephan M. Brown, SBN 300563
2    Daniel J. Griffin, SBN 311236
     3300 Douglas Boulevard, Suite 100
3    Roseville, CA 95661
     Telephone: (800) 920-5351
4    Attorneys for PLAINTIFFS and COUNTER-DEFENDANTS
5    SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
6    Jaclyn L. Powell, SBN 264781
     Sean M. Stowers, SBN 303715
7    100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
8    Telephone: (916) 569-8100
     Attorneys for DEFENDANTS and COUNTERCLAIMANTS
9
                                 UNITED STATES DISTRICT COURT
10
                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
11
     SIGI CHERIAN, an individual;                 )   Case Number:        2:18-cv-01799-CKD
12   SMITHA CHERIAN, an individual; and           )
     S SARA INC., a California corporation;       )   JOINT STIPULATION OF DISMISSAL
13                                                )   WITH PREJUDICE; ORDER
                   Plaintiffs,                    )
14                                                )   Judge:              Hon. Carolyn K. Delaney
            v.                                    )   Complaint Filed:    June 22, 2018
15                                                )   Settlement Conf.:   November 1, 2018
     HARPREET SINGH, an individual; and           )
16   JASMEEN KAUR, an individual;                 )
                                                  )
17                                                )
                   Defendants;                    )
18                                                )
                                                  )
19                                                )
     HARPREET SINGH, an individual;               )
20                                                )
                   Counterclaimant,               )
21                                                )
            v.                                    )
22                                                )
     SIGI CHERIAN, an individual;                 )
23   SMITHA CHERIAN, an individual;               )
     S SARA INC., a California corporation; and   )
24   ROES one through 50, inclusive;              )
                                                  )
25                                                )
                   Counter-Defendants             )
26                                                )
                                                  )
27

28



                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER
1           Pursuant to Federal Rule of Civil procedure 41(a)(1)(A)(ii), and through the settlement
2    amongst them, Plaintiffs Sigi Cherian, Smitha Cherian, and S Sara Inc., a California corporation,
3    as well as Defendant and Counterclaimant Harpreet Singh and Defendant Jasmeen Kaur, through
4    their undersigned counsel, jointly stipulate to the dismissal of this action, including the Complaint
5    and Counterclaim and all claims and counterclaims alleged therein, with prejudice and with each
6    party to bear his, her, or its own attorney fees and costs.
7    Dated: October 1, 2019                                 NEWPOINT LAW GROUP, LLP
8

9

10
                                                      By: /s/ Daniel J. Griffin
11                                                        STEPHAN M. BROWN
                                                          DANIEL J. GRIFFIN
12                                                        Attorneys for PLAINTIFFS
                                                          and COUNTER-DEFENDANTS
13                                                        SIGI CHERIAN,
                                                          SMITHA CHERIAN, and
14                                                        S SARA INC.
15
     Dated: October 1, 2019                                 SMITH, McDOWELL & POWELL,
16                                                          A LAW CORPORATION
17

18
                                                      By: /Sean M. Stowers/
19                                                        JACLYN L. POWELL
                                                          SEAN M. STOWERS
20                                                        Attorneys for DEFENDANTS
                                                          and COUNTERCLAIMANTS
21                                                        HARPREET SINGH and
                                                          DEFENDANT JASMEEN KAUR
22

23

24

25

26

27

28


                                                1
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER
1                                                ORDER
2           The stipulation is approved. This entire action, including the Complaint and Counterclaim
3    and all claims and counterclaims alleged therein, is hereby dismissed with prejudice.
4

5
     Dated: October 1, 2019
6
                                                     _____________________________________
7                                                    CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               2
                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE; ORDER
